Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 4, 2019

                                           No. 04-19-00739-CR

                                              Levi L. ROSS,
                                                Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CR7408
                                Honorable Laura Parker, Judge Presiding 1

                                                 ORDER

           This appeal is DISMISSED.

           It is so ORDERED on December 4, 2019.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.

                                                     _____________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court




1
    Sitting by assignment.